United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2022
Issued: February 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 30, 2007 appellant timely appealed a June 14, 2007 merit decision of the Office
of Workers’ Compensation Programs denying modification of the termination of his wage-loss
and schedule award benefits effective June 2, 2006. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this claim.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective June 2, 2006 pursuant to 5 U.S.C. § 8106(c)(2) on the grounds that he refused
an offer of suitable work; and (2) whether the Office properly terminated appellant’s entitlement
to schedule award benefits effective June 2, 2006 on the grounds that he refused an offer of
suitable work.
FACTUAL HISTORY
On December 11, 2004 appellant, then a 54-year-old letter carrier, filed a claim for a right
shoulder and spinal conditions caused by his job. The Office accepted his claim for right

shoulder strain and impingement with partial tear and arthritis and authorized appropriate
surgery, which he underwent on August 25, 2005. Appellant stopped work on December 8, 2004
and did not return. The Office placed him on the periodic rolls. Appellant retired on medical
disability in April 2006.
In an April 5, 2006 work capacity evaluation, Dr. Allen Deutsch, a Board-certified
orthopedic surgeon and appellant’s treating physician, indicated that appellant was able to work
eight hours a day with lifting restrictions of no more than 20 pounds. He advised that such
restrictions were permanent.
On April 6, 2006 the employing establishment offered appellant a modified position as a
city letter carrier effective April 12, 2006. The position required appellant to case mail one to
two hours a day while standing/bending to lift tubs of flats/trays of letters at carrier case up to 20
pounds and drive a government vehicle to deliver mail four to six hours a day.
Appellant declined the position on April 11, 2006, asserting that he had high blood
pressure and diabetes. He also noted that he had elected retirement under the Civil Service
Retirement System effective April 18, 2006.1
In an April 21, 2006 telephone conference regarding appellant’s return to work, the
Office noted that Dr. Deutsch found that appellant was able to work eight hours with restrictions
and described the employing establishment’s April 6, 2006 job offer. Appellant advised that his
application for disability retirement had been approved the Office of Personnel Management
(OPM) and he was not going to accept the job offer. The Office noted that the job offer was still
available and, if appellant was not going to accept the job offer, the Office could terminate his
right to receive compensation for wage loss and a schedule award.
In an April 21, 2006 letter, the Office advised appellant that the offered position was
suitable work within his medical restrictions and the employing establishment confirmed that the
position remained available to him. The Office afforded him 30 days to either accept the offer or
provide good cause for refusal. The Office further advised appellant that he would lose his
entitlement to compensation if he refused suitable work.
In a response, appellant contended that he had medically retired. He stated that
Dr. Deutsch had found him permanently disabled and submitted a May 3, 2006 report by
Dr. Deutsch. Appellant asserted that he could not work because of his other medical conditions.
In his May 3, 2006 report, Dr. Deutsch advised that appellant was released to retirement but not
released to work. He advised that appellant was unable to perform the duties which were
required of him at the employing establishment. Dr. Deutsch stated that appellant was on
permanent restrictions of no lifting, pulling, pushing or reaching which prevented him from
returning to his previous employment.
On May 12, 2006 appellant filed a claim for a schedule award.

1

Appellant’s application was dated April 7, 2006.

2

In a letter dated May 16, 2006, the Office informed appellant that his reasons for refusing
the position were unacceptable. It allotted him 15 days to accept the position or have his
entitlement to wage-loss and schedule award benefits terminated. Appellant did not accept the
position. On June 2, 2006 the employing establishment verified that the offered position
remained available.
By decision dated June 2, 2006, the Office terminated appellant’s entitlement to wageloss and schedule award benefits effective June 2, 2006 on the grounds that he refused an offer of
suitable work under 5 U.S.C. § 8106(c)(2). It found that the weight of the medical evidence
rested with Dr. Deutsch’s April 5, 2006 examination and that appellant did not provide good
cause for refusing the position, which remained open and available to him.
In an August 29, 2006 letter, appellant requested reconsideration. He advised that he
wanted to receive Federal Employees’ Compensation Act benefits and taken off OPM
(retirement) benefits. Appellant also stated that the Office did not address Dr. Deutsch’s May 3,
2006 letter stating that he could not work, or discuss the issue of permanent impairment and his
schedule award claim. He submitted duplicative copies of evidence already of record, including
Dr. Deutsch’s May 3, 2006 letter.
By decision dated June 14, 2007, the Office denied modification of its June 2, 2006
decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits. In this case, the Office terminated appellant’s
compensation under section 8106(c)(2) of the Act, which provides that a partially disabled
employee who refuses or neglects to work after suitable work is offered to, procured by or
secured for the employee is not entitled to compensation.2 To justify termination of
compensation, the Office must show that the work offered was suitable and must inform
appellant of the consequences of refusal to accept such employment.3 Section 8106(c) will be
narrowly construed as it serves as a penalty provision, which may bar an employee’s entitlement
to compensation based on a refusal to accept a suitable offer of employment.4
Office regulations provide that, in determining what constitutes suitable work for a
particular disabled employee, the Office should consider the employee’s current physical
limitations, whether the work is available within the employee’s demonstrated commuting area,
the employee’s qualifications to perform such work and other relevant factors.5 It is well
established that the Office must consider preexisting and subsequently acquired conditions in

2

5 U.S.C. § 8106(c)(2); see also Geraldine Foster, 54 ECAB 435 (2003).

3

Ronald M. Jones, 52 ECAB 190 (2000); Arthur C. Reck, 47 ECAB 339, 341-42 (1995).

4

Joan F. Burke, 54 ECAB 406 (2003); see Robert Dickerson, 46 ECAB 1002 (1995).

5

20 C.F.R. § 10.500(b).

3

the evaluation of suitability of an offered position.6 The issue of whether an employee has the
physical ability to perform a modified position offered by the employing establishment is
primarily a medical question that must be resolved by the medical evidence.7
In assessing medical evidence, the number of physicians supporting one position or
another is not controlling, the weight of such evidence is determined by its reliability, its
probative value and its convincing quality. The factors that comprise the evaluation of
medical evidence include the opportunity for and the thoroughness of physical examination,
the accuracy and completeness of the physician’s knowledge of the facts and medical history,
the care of analysis manifested and the medical rationale expressed in support of the
physician’s opinion.8 Office procedures state that acceptable reasons for refusing an offered
position include withdrawal of the offer, medical evidence of inability to do the work or travel
to the job or the claimant found other work which fairly and reasonably represents his or her
earning capacity (in which case compensation would be adjusted or terminated based on
actual earnings). Furthermore, if medical reports document a condition which has arisen
since the compensable injury and the condition disables the employee, the job will be
considered unsuitable.9
Section 10.516 of the Code of Federal Regulations states that the Office will advise the
employee that the work offered is suitable and provide 30 days for the employee to accept the
job or present any reasons to counter the Office’s finding of suitability.10 Thus, before
terminating compensation, the Office must review the employee’s proffered reasons for
refusing or neglecting to work.11 If the employee presents such reasons and the Office finds
them unreasonable, the Office will offer the employee an additional 15 days to accept the job
without penalty.12

6

Richard P. Cortes, 56 ECAB 200 (2004).

7

Id.; Bryant F. Blackmon, 56 ECAB 752 (2005).

8

See Connie Johns, 44 ECAB 560 (1993).

9

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.4(b)(4) (July 1997).
10

20 C.F.R. § 10.516.

11

See Sandra K. Cummings, 54 ECAB 493 (2003); see also Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on
recon., 43 ECAB 818 (1992) and 20 C.F.R. § 10.516 which codifies the procedures set forth in Moore.
12

Id.

4

ANALYSIS -- ISSUE 1
The Office terminated appellant’s entitlement to wage-loss compensation benefits
effective June 2, 2006 on the grounds that he refused an April 6, 2006 offer of suitable work.
The Office found that the weight of the medical evidence, as represented by Dr. Deutsch’s
April 5, 2006 report, established that the position was within appellant’s physical capabilities. In
an April 5, 2006 report, Dr. Deutsch found that appellant required permanent restrictions of
lifting no more than 20 pounds.
The employing establishment’s April 6, 2006 modified city letter carrier job offer
involved duties of casing mail and driving and delivering the mail. The listed restrictions limited
lifting to one to two hours a day of no more than 20 pounds. The Board notes that these
restrictions are within those set forth by Dr. Deutsch in his April 5, 2006 report. Therefore, the
Board finds that the position offered appellant on April 6, 2006 was suitable work within his
physical restrictions.
The Board further finds that the Office complied with its procedural requirements in
advising appellant that the position was found suitable, providing him with the opportunity to
accept the position or provide his reasons for refusing the job offer and notifying him of the
penalty provision of section 8106(c).13 In its April 21, 2006 letter, the Office notified appellant
of its finding that the modified city letter carrier position was suitable and of the consequences
for not accepting a suitable offer. The Office additionally confirmed that the position remained
available. Appellant rejected the offered position on April 11, 2006 and, during the April 21,
2006 teleconference, asserted that his retirement application had been approved. Retirement,
however, is not considered an acceptable reason for refusing an offer of suitable work.14
Appellant also rejected the position on the grounds that he could not work due to his various
medical conditions (which are presumably preexisting and/or subsequently acquired). However,
he submitted no medical evidence which found him to be totally disabled from his various
medical conditions.
The Office, in its May 16, 2006 letter, advised appellant that it had determined that the
offered position was suitable and based on Dr. Deutsch’s April 5, 2006 restrictions. He had 15
days to accept the position. However, appellant again rejected the position because he had
retired on disability. As noted, retirement is not considered an acceptable reason for refusing an
offer of suitable work.15 Appellant also contended that he could not perform the offered position
as it was not within the restrictions given by Dr. Deutsch in his May 3, 2006 report. In his
May 3, 2006 report, Dr. Deutsch opined that appellant had permanent restrictions of no lifting,
pulling, pushing or reaching and he could not return to his previous employment. He also stated
that appellant was only released to retirement. This report, however, does not address
appellant’s ability to perform the April 6, 2006 offered modified position or provide a sufficient
13

See Bruce Sanborn, 49 ECAB 176 (1997).

14

Robert P. Mitchell, 52 ECAB 116 (2000) (where the claimant chose to receive disability retirement benefits
rather than accept a position offered by the employing establishment).
15

Id.

5

explanation with objective evidence to explain why the physician had changed his mind with
regard to appellant’s lifting restriction to show that the April 6, 2006 position was now
unsuitable. Therefore, this report is insufficient to establish appellant’s assertion that the offered
position was beyond his physical capacities. The record is also devoid of any evidence that
appellant is totally disabled from his various other medical conditions. Therefore, appellant has
not established a reasonable basis for refusing the offered position. As the weight of the medical
evidence established that he could perform the duties of the offered position, appellant did not
offer sufficient justification for refusing the position. The Board finds that the Office met its
burden of proof to terminate appellant’s compensation for wage loss effective June 2, 2006, as he
refused an offer of suitable work.16
LEGAL PRECEDENT -- ISSUE 2
Office regulations provide that in a termination under section 8106(c) of the Act a
claimant has no further entitlement to compensation under sections 8105, 8106 and 8107 of the
Act which includes payment of continuing compensation for permanent impairment of a
scheduled member.17 The Board has found that a refusal to accept suitable work constitutes a
bar to receipt of a schedule award for any impairment which may be related to the accepted
employment injury.18
ANALYSIS -- ISSUE 2
Appellant filed a claim for a schedule award on May 12, 2006. The Office terminated
appellant’s entitlement to schedule award compensation benefits effective June 2, 2006 on the
grounds that he refused an offer of suitable work.
In this case, the Office properly found that appellant was not entitled to a schedule award
under 5 U.S.C. § 8107 as he refused an offer of suitable work. With regard to schedule awards,
the Board has held that monetary compensation payable to an employee under section 8107 are
payments made from the Employees’ Compensation Fund and are, therefore, subject to the
penalty provision of section 8106(c).19 The Board, therefore, finds that appellant’s refusal to
accept suitable work constitutes a bar to his receipt of a schedule award for any impairment
which may be related to the accepted employment injuries following the June 2, 2006
termination decision. Additionally, contrary to appellant’s assertions, the Office properly
advised him of the penalty provision of section 8106(c) in its April 21, 2006 letter and
teleconference and in its May 16, 2006 letter.

16

Karen L. Yaeger, 54 ECAB 323 (2003).

17

See 20 C.F.R. § 10.517.

18

Stephen R. Lubin, 43 ECAB 564 (1992).

19

Id. See Sandra A. Sutphen, 49 ECAB 174 (1997).

6

CONCLUSION
The Board finds that the Office met its burden of proof in terminating appellant’s
disability compensation under 5 U.S.C. § 8106(c)(2) for refusal of suitable employment. The
Board also finds that the Office properly denied appellant’s entitlement to schedule award
compensation as section 8106(c) of the Act serves as a bar to further compensation for disability
arising from the accepted employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated June 14, 2007 is affirmed.
Issued: February 25, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

